[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE ELEVENTH CIRCUIT
                                     ________________________           FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13733         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JULY 2, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 1:10-cr-00297-WS-M-1



UNITED STATES OF AMERICA,

                                                                      Plaintiff-Appellee,
lllllllllllllllllllllllllllllllll
                                                versus

JOHN VINCENT HYLAND, JR.,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (July 2, 2012)



Before TJOFLAT, EDMONDSON and FAY, Circuit Judges.

PER CURIAM:
      In 1993, John Hyland, Jr. was convicted in a Michigan state court of first

degree criminal sexual assault and required under the Sex Offender Registration

and Notification Act (“SORNA”), 42 U.S.C. § 16901, to register as a sex offender.

On April 1, 2011, a Southern District of Alabama jury found John Hyland, Jr.

guilty of failing to register as a sex offender under SORNA, in violation of 18

U.S.C. § 2250. On July 29, 2011, the district court sentenced Hyland to a prison

term of 33 months and a life term of supervised release.

      Hyland now appeals his conviction, raising one issue: whether the district

court abused its discretion in allowing the prosecutor to question him on cross-

examination regarding the details of his 1993 conviction.

      Hyland’s 1993 conviction was established at trial via stipulation during the

Government’s case in chief. The jury heard nothing about the facts underlying

that conviction until Hyland took the stand in his own defense and referred to the

conviction moments after the prosecutor began his cross-examination. The

following exchange occurred:

      Q: Good morning, Mr. Hyland.
      A: How are you doing?
      Q: You’re a convicted criminal sex offender, aren’t you?
      A: Pardon me?
      Q: You’re a convicted criminal sex offender, aren’t you?
      A: I got crooked judges and crooked cops.
      Q: You got crooked judges and crooked cops?

                                         2
      A: Michigan Supreme Court, 436, page 417, says where the hymen is
      intact, there is reasonable doubt that criminal sexual conduct
      occurred. That was 1986. My conviction was 1992. My attorney
      was a skunk. Alabama’s registration is 1996, which means they don’t
      have jurisdiction over me because I was arrested in 1992. You can’t
      have ex post facto. The Feds, the United States constitution says
      there shall not be ex post facto legislation. You can’t take the ‘96
      rules and say we’re going to put somebody in here from ‘95 or ‘92
      like me. It doesn’t hold. It’s not jurisdictional.
      Q: I see.
      A: Thank you for letting me speak.
      Q: Since you brought it up, you were convicted . . .

      At this point, defense counsel objected and a side-bar was held. Counsel

argued that Hyland remarks were insufficient to open the door to the prosecutor’s

line of questioning. The court overruled the objection and allowed the questioning

to proceed. The prosecutor asked: “The fact of the matter is, the two victims in

your case were your two daughters; isn’t that correct?” To this, Hyland gave

several responses, each having a similar gist. For example, “Drop dead. I never

touched my daughters.” Then, referring to the prosecutor, “Your Honor, I don’t

know how a man like that can . . . sleep at night.” Or – speaking to the judge – “If

I die today, it doesn’t make any damn difference,” and “I’ll speak up when I can,

and you can throw me out if you want.” Hyland eventually admitted that his two

daughters were the victims of the 1993 offense and that, following his conviction,

the daughters were removed from his custody and placed in the care of an



                                         3
Alabama relative.

      We find no abuse of discretion in the district court’s ruling. Hyland did

open the door to the challenged examination. It was a risk he took when he

launched an attack on the integrity of the Michigan conviction and thereby called

into question the essential element of the SORNA offense, his duty to register

      AFFIRMED.




                                         4